Exhibit 23.1 Larry O’Donnell, CPA, P.C. Telephone (303) 745-4545 2228 South Fraser Street Fax (303)369-9384 Unit I E-mail larryodonnellcpa@msn.com Aurora, Colorado80014 www.larryodonnellcpa@msn.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation of my report dated April 27, 200 on the financial statements of Mountain Renewables, Inc. as of December 31, 2008 and for the period from inception (March 27, 2008) to December 31, 2008, which is included in this Form SB-1 of Mountain Renewables, Inc. and to the reference to my Firm under the caption “Financial Statements” in the Form SB-1. /s/ Larry O'Donnell, CPA, P.C. Larry O'Donnell, CPA, P.C. May 28, Aurora, Colorado
